DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 and 08/25/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz (US 20100048172) in view of Roese (US 20030217122).

Regarding claims 1 and 11, Karaoguz teaches a data uplink transmission abnormal detection method, suitable for a base station (Figure 5; [0110] “device 500 may, for example, represent a component in a communication network infrastructure (e.g.. a base station)”), wherein the base station comprises a core network device (processor 560) and a plurality of radio devices (Comm Modules 510, 520 and 530; interfaces), the method comprises:
establishing, by a processor of the core network device, a plurality of user location (locations 1, 2) data according to a plurality of radio devices (interfaces) and a plurality of user locations (Karaoguz [0026]; “The exemplary system scenario 100 includes, at location 1 (e.g., a premises or campus), a first MCD 120 coupled (i.e., communicatively coupled) to a local network through an optical wireless interface 124 and a radio frequency (RF) wireless interface 122. [0027] “at location 2 (e.g., a premises, campus, etc.), an MCD 110 that is coupled via wireless RF link to a router 112 and modem”);
determining, by the processor of the core network device, that a first user location data of the plurality of user location data is corresponding to a user device, according to the plurality of user location data and a user uplink transmission data uplinked by the user device (Fig. 3; step 310; [0049] “step 310 may comprise receiving information of the mobile communication device position. For example, step 310 may comprise receiving such information from the mobile communication device. For example, the mobile communication may determine its location (e.g., geographical coordinates, street address, etc.) and communicate such information to the communication network.” [0055] In general, step 310 may comprise determining position of a mobile communication device in any of a variety of manners.); and
determining, by the processor of the core network device, whether to allow the user device to perform a data uplink transmission operation or not according to an allow data of the first user location data (Fig. 3; step 340; [0067] “step 340 may comprise determining that a mobile communication device located at a particular position is authorized to access one or more alternative communication networks” “[0022] the CSP (e.g., communication network equipment) might operate to authorize the MCD to communicate with other non-native networks at all times when the MCD is within a geographic region associated with operation in the home, while inhibiting or controlling such access when the MCD is being operated away from home”; [0056] at step 340, comprise determining, based at least in part on the determined position of the mobile communication device (e.g., as determined at step 310), whether the mobile communication device is authorized to access an alternative communication network (e.g., an alternative communication network independent of one or more primary communication networks). Step 340 may comprise determining such authorization in any of a variety of manners, non-limiting examples of which will now be provided.” Thus the allow data/authorize information indicates that MCD can operate at home but inhibited/not allowed away from home.)
However, Karaoguz does not explicitly teach authenticating according a user uplink transmission data”.  In an analogous art, Roese teaches “authenticating according a user uplink transmission data (Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”.. If the user is permitted access to system 100 on that basis (e.g., user name and password), system 100 permits the user to query (step 410) system 100 for access to certain information, applications, and the like.” Note: “user name and password” or “user query” meets the limitation of “user uplink transmission data”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Karaoguz’s teaching of authentication to also include Roese’s teaching of additionally authenticating according a user uplink transmission data because adding additional authentication parameters would result in making it harder to break into the system and thus increases the level of security.

Regarding claims 3 and 13, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the plurality of user location data corresponds to one of the plurality of user locations (home, not home; location 1; location 2 [0026, 0027]), and the plurality of user location data comprise at least one of a radio device data, a beam data, an uplink transmission time offset data and the allow data (authorize or inhibit) respectively (see at least “[0022] In still another example, the CSP (e.g., communication network equipment) might operate to authorize the MCD to communicate with other non-native networks at all times when the MCD is within a geographic region associated with operation in the home, while inhibiting or controlling such access when the MCD is being operated away from home.”)

Regarding claim 4 and 15, the combination of Karaoguz and Roese teaches the base station of claim 3, wherein when the allow data is a first parameter, the user device is allowed to perform the data uplink transmission operation, when the allow data is a second parameter, the user device is not allowed to perform the data uplink transmission operation, and when the allow data is a third parameter, the user device is allowed or is not allowed to perform the data uplink transmission operation according to a user setting (Karaoguz [0067] “step 340 may comprise determining that a mobile communication device located at a particular position is authorized to access one or more alternative communication networks for communicating data packets over a packet-switched network with non-guaranteed bandwidth, but not for communication utilizing connection-oriented communication with guaranteed bandwidth.”)

Regarding claim 5 and 14, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the first user location data is corresponding to the first user location of the plurality of user locations, wherein the first user location data is obtained after a test device performs the data uplink transmission operation at the first user location (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)

Regarding claim 6 and 16, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the core network device further comprises:
a filter unit, (network access authorization module in 550 of Fig. 5) configured to determine whether to allow the user device to perform the data uplink transmission operation or not (Karaoguz [0118] “utilizing the processor 560 to execute instructions stored in memory 550, which may for example comprise a network access authorization module.”).

Regarding claim 10 and 20, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device further comprises:
a filter unit (Fig. 5; access authorization module in 550);
a centralized unit (530 communication unit), coupled to the filter unit; and
a data analysis unit (560), coupled to the centralized unit, configured to obtain the user uplink transmission data through the centralized unit, and to set the allow data of the first user location data according to the user uplink transmission data, so that the filter unit does not allow the user device to perform the data uplink transmission operation according to the allow data of the first user location data (Karaoguz [0115] “the processor 560, operate to perform any of the operations discussed previously with regard to FIGS. 3-4”).

Regarding claim 7 and 17, the combination of Karaoguz and Roese teaches the base station of claim 1, wherein the core network device is further configured to determine whether the data uplink transmission operation of the user device is abnormal or not according to the user uplink transmission data (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)


Regarding claim 8 and 18, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device is further configured to determine whether the data uplink transmission operation of the user device is abnormal (incorrect user information step 405) or not according to a first uplink transmission data uplinked by the user device to one of the plurality of radio device (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)


Regarding claim 9 and 19, the combination of Karaoguz and Roese teaches the base station of claim 7, wherein the core network device is further configured to not allow the user device to perform the data uplink transmission operation when it is determined that an action of the user device is abnormal (incorrect user information step 405) (Roese; Step 405 or 410; authenticate based on use information which has to be uplinked; [0102] “FIG. 4 illustrates an example process 401 that system 100 employs to determine whether any restrictions to access the network, based on location, are applicable. Specifically, in example location identification process 401 represented by FIG. 4, a user seeking access to system 100 can be first authenticated (step 405)”)

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
Applicant argues, “the Karaoguz does not disclose establishing the user location data according to several radio devices and several user locations, as disclosed in the amended claim 11.”
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “establishing the user location data according to several radio devices and several user locations”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes that the claim does not recite the (one single) user location according to many radio devices and many user locations.  In fact, the claim only recites establishing plurality of user location data according to plurality of radio devices and plurality of user locations.  
Furthermore, according to vocabulary.com, “establish” is defined as “to set up”. Thus, the broadest reasonable interpretation of the claim would be to establish/set up “plurality of user location data” according to plurality of radio devices and plurality of user locations. 

Applicant argues, “Karaoguz does not disclose determining a first user location data corresponding to a user device according to several user location data, in which the several user location data are established previously according to several radio devices and several user locations, as disclosed in the amended claim 11”.
The examiner respectfully disagrees. The examiner interprets the claim to be “determining a first user location data that corresponds to a user device” (Fig. 3; step 310; [0049] “step 310 may comprise receiving information of the mobile communication device position. For example, step 310 may comprise receiving such information from the mobile communication device. For example, the mobile communication may determine its location (e.g., geographical coordinates, street address, etc.) and communicate such information to the communication network.” [0055] In general, step 310 may comprise determining position of a mobile communication device in any of a variety of manners.)”  Thus determining the location of the MCD/mobile device would meet this limitation.  The claim does not recite a positively recited active step (a step performed by a verb with ing such as “matching user location data…”) of referring/matching or making use of the data from a previously recited active step of mapping/associating of data elements step.



Applicant argues, 
“According to the figure and paragraphs mentioned above, step S340 of figure 3 and paragraphs [0067] and [0022] of Karaoguz only disclose whether a mobile communication device is authorized to access an communication network is determined according to the position of the mobile communication device. However, Karaoguz does not disclose determining whether to allow the user device to perform a data uplink transmission operation or not according to an allow data of the first user location data, in which the first user location data is one of the several user location data, and the several user location data are previously established according to the several radio devices and the several user locations, as disclosed in the amended claim 11.”
The examiner respectfully disagrees. The examiner submits that Karaoguz does teach that determining whether to allow the user device to perform a data uplink transmission operation or not according to an allow data of the first user location data (Fig. 3; step 340; [0067] “step 340 may comprise determining that a mobile communication device located at a particular position is authorized to access one or more alternative communication networks” “[0022] the CSP (e.g., communication network equipment) might operate to authorize the MCD to communicate with other non-native networks at all times when the MCD is within a geographic region associated with operation in the home, while inhibiting or controlling such access when the MCD is being operated away from home”; [0056] at step 340, comprise determining, based at least in part on the determined position of the mobile communication device (e.g., as determined at step 310), whether the mobile communication device is authorized to access an alternative communication network (e.g., an alternative communication network independent of one or more primary communication networks). Step 340 may comprise determining such authorization in any of a variety of manners, non-limiting examples of which will now be provided.” Thus the allow data/authorize information indicates that MCD can operate at home but inhibited/not allowed away from home.)
For a more positive result, the examiner invite applicant to amend the claim to clearly first clearly show the association/mapping of the plurality of data correspondence and what each mapping comprises of. And then actively and positively matching the data from the previous correspondence step in determining the “user location data”. For example: “creating a table of plurality of mapping entries; creating each mapping entry include associating a user location data to correspond to a plurality of radio devices, an allow data and plurality of user locations; determining a first user location data by matching a radio device and a user location data from one of the plurality of mapping entries.” This claim language would requires creating the correspondences of all the necessary data and then the first user location data is required to match to the previous mapping/correspondence step.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646